          Case 3:20-mc-00041-VLB Document 7 Filed 05/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JAMES KENNEDY, ET AL.,                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Civil No. 3:20-mc-00007
                                                     )       Judge Trauger
FREDERICK CARUSO, ET AL.,                            )
                                                     )
       Defendants.                                   )

                                            ORDER

       On May 4, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 6), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the request by the plaintiffs to order

Joseph Meade to show cause why he should not be held in contempt for failing to comply with a

subpoena issued in the United States District Court for the District of Connecticut (Docket No. 1)

is hereby TRANSFERRED to the United States District Court for the District of Connecticut

pursuant to Federal Rule of Civil Procedure 45(f).

       It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
